Title: To James Madison from Gabriel Duvall, 21 July 1804
From: Duvall, Gabriel
To: Madison, James



Sir,
Treasury Department, Comptroller’s Office, July 21. 1804.
You are not unacquainted with the causes which have hitherto suspended a settlement of the claim of Dr. Stevens against the United States. He has complained of the delay which has already taken place; but as these causes still exist in part, I am not yet prepared to decide on every item of his account. As it is just that a part of his claim about which there is reason to believe that there cannot be any material diversity of Opinion, should not be withheld from him, I shall have no objection to countersign a Warrant on the Treasury for any sum not exceeding twelve thousand dollars, if one to that amount shall be issued in consequence of any communication which You may think proper to make to the Secretary of the Treasury.
In his account, are contained, among others, the following items:


“Travelling & contingent expenses:”




“Paid for hire of a French Schooner to carry dispatches from the Cape to the Government of the U. States ⅌ Receipt
}
$2000


“ditto for hire of a French Schooner at Gonaives to carry dispatches to General Maitland at Jamaica & expenses of the bearer
}
450


“ditto for hire of a French Schooner to carry dispatches to the Government of the United States from the Cape ⅌ receipt
}
2000


“ditto for hire of American Schooner Ann to carry dispatches to Admiral Sir Hyde parker at Jamaica
}
400


“ditto paid his Secretary’s salary from Aug. 20. 1799 to Aug. 20. 1801 ⅌ receipt[”]
}
1600


As the means of conveying information by the hire of dispatch vessels as abovementioned is very expensive and is not allowed but on great & important emergencies, on which the Department of State will decide; and as it is in that Department only where the information is deposited which is requisite to enable one to form a correct opinion whether the vessels before mentioned were engaged & employed on public account, & whether the matter they were charged with justified the expense; Your opinion as to the correctness and admissibility of the four charges first above recited, is requested.
You are also requested to communicate your opinion whether it was necessary—that Dr. Stevens should have had a Secretary.
If your opinion shall be in favour of all or any of the foregoing items, I shall have no objection against augmenting the sum for which the warrant shall issue accordingly. I have the honour to be, with great respect & esteem, Your obedt. Sert.
G. Duvall.
